           Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 6/22/2020
                                                                       :
DAVID STRUSMAN,                                                        :
                                    Plaintiff,                         :
                  -v-                                                  :
                                                                       :    19-cv-9450 (LJL)
NYU LANGONE HOSPITALS, CHARLES                                         :
CATANZARO, In His Individual and Official Capacities, :                    OPINION & ORDER
BEVERLY TAVARES, In Her Individual and Official                        :
Capacities, and KALI ROBINSON, In Her Individual                       :
and Official Capacities,                                               :
                                                                       :
                                    Defendants.                        :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        David Strusman (“Plaintiff” or “Strusman”) brings religious discrimination and

retaliation claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.,

(“Title VII”) and under the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8–107,

et seq., (the “NYCHRL”), against his former employer, NYU Langone Hospitals (“NYU

Langone”), and certain of its employees (the “Individual Defendants”) (collectively with NYU

Langone, “Defendants”). (Dkt. No. 21.) Plaintiff’s Title VII claims are brought only against

NYU Langone. (Id. ¶¶ 143–168.) See Reynolds v. Barrett, 685 F.3d 193, 202 (2d Cir. 2012)

(“Employers, not individuals, are liable under Title VII.”).

        Defendants now move to dismiss the NYCHRL claims—and thus all claims against the

Individual Defendants—as time-barred under the applicable statute of limitations. (Dkt. No. 27

(the “Motion to Dismiss”).) Plaintiff has filed an opposition to the motion and Defendants have

replied. (Dkt. Nos. 31, 33.) For the following reasons, the Motion to Dismiss is denied.
         Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 2 of 14



                                            BACKGROUND

       The Court accepts well-pleaded facts as true on a motion to dismiss. See Austin v. Town

of Farmington, 826 F.3d 622, 625 (2d Cir. 2016).

       Plaintiff began part-time employment with NYU Langone around October 2014. (Dkt.

No. 21 ¶ 24.) On or about July 21, 2016, Defendants offered Plaintiff a full-time,

Monday-to-Friday position. (Id. ¶¶ 43–44.) Plaintiff immediately requested, via email, a

Monday-to-Thursday position to accommodate his observance of the Jewish Sabbath on Fridays.

(Id. ¶¶ 45–46.) Six minutes after Plaintiff communicated his request, one of the Individual

Defendants sent a response email denying it. (Id. ¶ 48.) Plaintiff then accepted the Monday-to-

Friday position because he needed full-time employment. (Id. ¶ 55.) On or about August 11,

2016, Plaintiff submitted a formal request for an early Friday release time that would allow him

to commute home before the Sabbath. (Id. ¶¶ 62–63, 71.) Defendants also denied that request.

(Id. ¶ 74.) Plaintiff alleges that Defendants then began to plot his termination, eventually

terminating him in retaliation for the protected activity of requesting a religious accommodation.

(Id. ¶¶ 103, 118–121.)

                                  PROCEDURAL HISTORY

       On September 15, 2016, Plaintiff filed a timely Charge of Discrimination (the “Charge”)

with the Equal Employment Opportunity Commission (“EEOC”). (Id. ¶ 14.) The Charge

identifies September 1, 2016 as the latest date that Plaintiff experienced discrimination or

retaliation. (Dkt. No. 28–1 at 2.) The Charge was dual-filed with the New York State Division

of Human Rights (“NYSDHR”). (See Dkt. No. 28 at 2; Dkt. No. 28–2.) 1 Slightly over three


1
  “[P]ursuant to a work-sharing agreement between the New York State Department of Human
Rights . . . and the EEOC, charges filed with the EEOC are automatically considered dual-filed
with the State—namely, with the [NYSDHR].” Nixon v. TWC Admin. LLC, 2017 WL 4712420,
at *3 (S.D.N.Y. Sept. 27, 2017)


                                                 2
          Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 3 of 14



years later—on September 30, 2019—the NYSDHR dismissed the complaint 2 pursuant to

Section 297.3 of the New York State Human Rights Law, N.Y. Exec. Law § 290 et seq. (the

“NYSHRL”), “on the grounds of administrative convenience” for the following reason:

        The Complainant intends to pursue federal remedies in court, in which forum all
        the issues concerning the question of discrimination charged can be resolved.

(Dkt. No. 28–2 (the “NYSDHR Dismissal Order”) (citing NYSHRL § 297.9.)) 3 The NYSDHR

Dismissal Order also noted that, pursuant to Section 297.9 of the NYSHRL, “where the Division

has dismissed [a] complaint on the grounds of the administrative convenience, [the complainant]

. . . shall maintain all rights to bring suit as if no complaint had been filed.” Id.

        Plaintiff filed his first complaint (the “Original Complaint”) in this action on October 11,

2019. (Dkt. No. 1.) It asserted claims under Title VII, the NYCHRL, and the NYSHRL. (Id.

¶ 1.) According to the Original Complaint, Plaintiff made “repeated requests” to the EEOC for a

Right-to-Sue letter but the EEOC “declined to provide” one and “instead advised Plaintiff that it

referred the matter to the NYSDHR and advised Plaintiff to seek an administrative dismissal

therewith[.]” (Id. ¶ 16.) The Original Complaint stated that Plaintiff was commencing the action

“immediately upon receiving” the NYSDHR Dismissal Order, which was attached thereto as an

appendix. (Id. ¶ 17; Dkt. No. 1–1.)

        On or about January 8, 2020, Plaintiff received a Notice of Right to Sue from the EEOC.

(Dkt. No. 21 ¶ 14.) Plaintiff filed his First Amended Complaint (“FAC”) in this action on

February 6, 2020. (Id.) The FAC contained the same factual allegations as the Original

Complaint, but Plaintiff abandoned his NYSHRL claims. (Id.) That is, Plaintiff now pursues


2
  The dual-filed Charge as it stood before the NYSDHR will be termed a “complaint.”
3
  That section provides: “If the division finds that noticing the complaint for hearing would be
undesirable, the division may, in its unreviewable discretion, at any time prior to a hearing before
a hearing examiner, dismiss the complaint on the grounds of administrative convenience.” N.Y.
Exec. Law § 297(c) (McKinney).


                                                   3
             Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 4 of 14



relief only under Title VII and the NYCHRL. (Id.) Contemporaneously with the filing of the

FAC in this Court, and pursuant to Section 8-502 of the NYCHRL, Plaintiff mailed copies of the

FAC to the New York City Commission of Human Rights (“NYCCHR”). (Id. ¶ 14; Dkt. No.

21–2.) 4

           On March 30, 2020, Defendants filed a motion to partially dismiss the FAC pursuant to

Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 27.) Defendants allege that Plaintiff’s

NYCHRL claims are time-barred because more than three years elapsed between the last

actionable event and the filing of the Original Complaint, in violation of the three-year statute of

limitations under the NYCHRL. (Dkt. No. 29 at iv.) Defendants contend, for reasons explained

below, that Plaintiff cannot avail himself of any tolling benefit attendant to his NYSDHR

complaint. (Id. at 2.) Indeed, Defendants point to Plaintiff’s abandonment of the NYSHRL

claims as evidence that Plaintiff understands that his NYSHRL claims are time-barred and they

insist that his NYCHRL claims are time-barred for the same reasons. (Id.)

           In his opposition, Plaintiff argues that his NYCHRL claims were tolled during the

pendency of his NYSDHR complaint and that he did not lose the tolling benefit unless

Defendants can prove wrongdoing under Section 8-502(e) of the NYCHRL (which they have not

attempted to do). (Dkt. No. 31 at 21–22.) Plaintiff contends that the upshot of an administrative

dismissal is not the same under the NYSHRL as it is under the NYCHRL and thus that his

NYCHRL claims are still timely. (Id. at 18–19.)

                                       LEGAL STANDARDS

           To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

complaint must include “sufficient factual matter, accepted as true, to ‘state a claim to relief that


4
 “[T]he New York City Commission on Human Rights does not have its own work-sharing
agreement directly with the EEOC as the [NYSHRL] does.” Nixon, 2017 WL 4712420, at *3.


                                                   4
         Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 5 of 14



is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 554, 570 (2007)). “[T]he statute of limitations is ordinarily an

affirmative defense that must be raised in the answer,” Ellul v. Congregation of Christian Bros.,

774 F.3d 791, 798 n.12 (2d Cir. 2014) (citation omitted), but the Second Circuit has held that

“[d]ismissal under Fed. R. Civ. P. 12(b)(6) is appropriate when a defendant raises . . . [a statutory

bar] as an affirmative defense and it is clear from the face of the complaint, and matters of which

the court may take judicial notice, that the plaintiff’s claims are barred as a matter of law.”

Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008) (quoting Conopco,

Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir. 2000)). If it appears from a complaint that claims are

prima facie time-barred, those claims can only survive dismissal if a plaintiff “plausibly allege[s]

that they fall within an exception to the applicable statute of limitations.” Twersky v. Yeshiva

Univ., 993 F. Supp. 2d 429, 436 (S.D.N.Y. 2014) (citing cases).

                                           DISCUSSION

       At issue in this case is whether Plaintiff’s NYCHRL claims are time-barred. The parties

do not dispute that the applicable limitations period under the NYCHRL is three years. See

NYCHRL § 8-502(d) (“A civil action commenced under this section must be commenced within

three years after the alleged unlawful discriminatory practice or act of discriminatory harassment

or violence . . . occurred.”). Nor do they dispute that the most recent discriminatory act is

alleged to have occurred more than three years before Plaintiff filed his Original Complaint.

(See Dkt. No. 31 at 17–18.) What remains in dispute is whether the three-year limitations period

was tolled.

       Under Section 8-502(a) of the NYCHRL, a person aggrieved by an unlawful

discriminatory practice has an election of remedies. As one option, she can pursue “a cause of

action in any court of competent jurisdiction for damages, including punitive damages, and for


                                                  5
           Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 6 of 14



injunctive relief and such other remedies as may be appropriate.” NYCHRL § 8-502(a).

Alternatively, she can file “a complaint with the city commission on human rights or with the

state division of human rights with respect to such alleged unlawful discriminatory practice or

act of discriminatory harassment or violence.” Id. As a general matter, once she has elected one

of those remedies, she cannot pursue the other. In the words of the Administrative Code, she can

pursue the cause of action in court “unless [she] has filed a complaint with the city commission

on human rights or with the state division of human rights.” Id.; see Isbell v. City of New York,

316 F. Supp. 3d 571, 583 (S.D.N.Y. 2018) (describing that language as an “election provision”). 5

What the provision means is that, generally, “once NYSHRL and NYCHRL claims are ‘brought

before the NYSDHR, [they] may not be brought again as a plenary action in another court.’”

Isbell, 316 F. Supp. 3d at 583 (quoting York v. Ass’n of Bar of City of N.Y., 286 F.3d 122, 127

(2d Cir. 2002)).

       However, under Section 8-502(b), the NYCHRL establishes an exception to that rule, as

follows:

       Notwithstanding any inconsistent provision of subdivision a of this section, where
       a complaint filed with the city commission on human rights or the state division
       on human rights is dismissed . . . by the state division of human rights pursuant to
       subdivision 9 of section 297 of the executive law . . . for administrative
       convenience. . . an aggrieved person shall maintain all rights to commence a civil
       action pursuant to this chapter as if no such complaint had been filed.

NYSCRL § 8-502(b). For Defendants, Section 8-502(b) is the beginning and end of the story.

Plaintiff’s complaint was dismissed by the NYSDHR for administrative convenience. Thus,

Defendants argue, his rights reverted back to the rights he would have had “if no such complaint


5
  The “city commission on human rights” does not feature in this case. Strusman dual-filed his
EEOC Charge with the NYSDHR and did not file any administrative grievance with the city
commission. As noted above, “the New York City Commission on Human Rights does not have
its own work-sharing agreement directly with the EEOC as the [NYSHRL] does.” Nixon, 2017
WL 4712420, at *3.


                                                 6
          Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 7 of 14



had been filed.” Id. If no complaint had been filed, Plaintiff would have had to file suit by

September 1, 2019—three years after the unlawful employment act about which he complains. 6

(See Dkt. No. 21 ¶ 121.) He did not do so. Therefore, Defendants argue, the FAC should be

dismissed.

        But Defendants’ interpretation is inconsistent with the text of the Administrative Code.

See Wang v. Phoenix Satellite Television US, Inc., 976 F. Supp. 2d 527, 532 (S.D.N.Y. 2013)

(“In New York, the starting point of analysis is ‘the plain meaning of the statutory language,

since it is the statutory text which is the clearest indicator of legislative intent.’”) (quoting

Ragucci v. Prof’l Constr. Servs., 803 N.Y.S.2d 139, 142 (2d Dep’t 2005)). Section 8-502(b)

begins with the prefatory clause, “Notwithstanding any inconsistent provision of subdivision a of

this section.” By its plain language then, the function of Section 8-502(b) is to qualify the

otherwise harsh rule of Section 8-502(a). Section 8-502(a) precludes a person who has filed an

administrative complaint from filing a complaint in court. See NYCHRL § 8-502(a) (“[A]ny

person claiming to be a person aggrieved by an unlawful discriminatory practice . . . shall have a

cause of action in any court . . . unless such person has filed a complaint with . . . the state

division of human rights[.]”). Section 8-502(b) provides a limited exception to that rule: where a

complaint has been dismissed for administrative convenience, the complainant “shall maintain

all rights to” file an action in a court of competent jurisdiction “as if no such [administrative]

complaint had been filed.” In other words, she shall not lose the “rights” she would have lost by


6
  The parties agree that the EEOC Charge satisfies the provisions of Section 8-502(b). (See Dkt.
No. 21 ¶ 14.; Dkt. No. 31 at 19–21.) That is because the NYSDHR and the EEOC have a
work-sharing agreement pursuant to which a charge filed with the EEOC is automatically dual-
filed with the State. See Shojae v. Harlem Hosp. Ctr., 2020 WL 1862293, at *3 (S.D.N.Y. Apr.
14, 2020) (citing Nixon, 2017 WL 4712420, at *2). The filing with the EEOC thus achieves the
purposes of Section 8-502(b) and Plaintiff is entitled to the tolling provisions of that section just
as if he had filed directly with the NYSDHR. See Esposito v. Deutsche Bank AG, 2008 WL
5233590, at *5 (S.D.N.Y. Dec. 16, 2008).


                                                    7
           Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 8 of 14



operation of Section 8-502(a). Indeed, for that reason, Section 8-502(b) has been called an

“election provision.” Isbell, 316 F. Supp. 3d at 583.

       The tolling provision of the Administrative Code lies elsewhere—in Section 8-502(d) of

the NYCHRL. Section 8-502(d) states:

       A civil action commenced under this section must be commenced within three
       years after the alleged unlawful discriminatory practice or act of discriminatory
       harassment or violence . . . occurred. Upon the filing of a complaint with . . . the
       state division of human rights and during the pendency of such complaint and any
       court proceeding for review of the dismissal of such complaint, such three-year
       limitations period shall be tolled.

NYCHRL § 8-502(d) (emphasis added). Section 8-502(d) is broadly worded and unconditional.

Its language admits no exception.

       Moreover, Section 8-502(b)—the section on which Defendants rely—does not reference

Section 8-502(d). Section 8-502(b) does not qualify the tolling of the statute of limitations. To

the contrary, Section 8-502(b) expressly and only qualifies Section 8-502(a)’s rule regarding

election of remedies.

       The point is made even more clearly when the Court examines the NYCHRL as a whole

and in context, as it is required to do in any case involving statutory interpretation. “[T]he

‘whole act’ rule of statutory construction exhorts [the court] to read a section of a statute not ‘in

isolation from the context of the whole Act’ but to ‘look to the provisions of the whole law, and

to its object and policy.’” United States v. Kozeny, 541 F.3d 166, 171 (2d Cir. 2008) (quoting

United States v. Pacheco, 225 F.3d 148, 154 (2d Cir. 2000)).

       Section 8-502 elsewhere explicitly addresses the circumstances in which Section

8-502(d) applies and severely limits those circumstances. Section 8-502(e)—unlike section

8-502(b)—expressly qualifies “any inconsistent provision” of Section 8-502 by providing,

broadly:



                                                  8
         Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 9 of 14



       Notwithstanding any inconsistent provision of this section, where a complaint
       filed with the . . . state division of human rights is dismissed for administrative
       convenience and such dismissal is due to the complainant’s malfeasance,
       misfeasance or recalcitrance, the three year limitation period on commencing a
       civil action pursuant to this section shall not be tolled. Unwillingness to accept a
       reasonable proposed conciliation agreement shall not be considered malfeasance,
       misfeasance or recalcitrance.

NYCHRL § 8-502(e) (emphasis added). Section 8-502(e) thereby explicitly qualifies any

inconsistent provision of Section 8-502 as a whole, compare id. § 8-502(e) with id. § 8-502(b)

(qualifying only § 8-502(a)), and defines a category of dismissals for administrative convenience

that—while still permitting the complainant to “maintain all rights to commence a civil action . .

. as if no [administrative] complaint had been filed,” id. § 8-502(b)—returns the complainant to

the time limitations applicable when she first filed her administrative complaint. That category

is: dismissals for administrative convenience that are “due to the complainant’s malfeasance,

misfeasance or recalcitrance.” Id. § 8-502(e). The Administrative Code takes care to note that a

complainant will not sacrifice the tolling benefit—that is, will not be considered “malteasan[t],

misfeasan[t], or recalcitran[t]”—by refusing to accept a reasonable proposed conciliation

agreement. Id.

       Two deductions from the analysis above reveal that Defendants’ interpretation of Section

8-502 cannot survive. First, the Administrative Code language demonstrates that its drafters

knew how to deny the benefit of tolling when they wanted to do so. See Russello v. United

States, 464 U.S. 16, 23 (1983) (“Where Congress includes particular language in one section of a

statute but omits it in another section of the same Act, it is generally presumed that Congress acts

intentionally and purposely in the disparate inclusion or exclusion.”); Bates v. United States, 522

U.S. 23, 29 (1997) (where § 1097(d) included an “intent to defraud requirement” but § 1097(a)

did not, the Court declined to “read[] words or elements into a statute that do not appear on its

face”); United States v. WB/Stellar IP Owner LLC, 800 F. Supp. 2d 496, 510 (S.D.N.Y. 2011),


                                                 9
         Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 10 of 14



aff'd sub nom. United States v. Glenn Gardens Assocs., L.P., 534 F. App’x 17 (2d Cir. 2013)

(citing a “contrast” in language as demonstrative that “drafters of the regulation knew precisely

how to make agency power discretionary but decided not to do so [in a certain section]”).

       The drafters wanted to deny the benefit of tolling in the category of cases articulated in

Section 8-502(e). For all cases not in that category, they did not want to do so. Their intention

to carve out a particular subset of cases is made particularly clear by the language that establishes

protection for complainants who are “unwilling[] to accept a reasonable proposed conciliation

agreement.” NYCHRL § 8-502(e).

       Second, Defendants’ interpretation of Section 8-502(b) would render Section 8-502(e)

surplusage. If it were the case that Section 8-502(b) precluded tolling for all

administrative-convenience dismissals, then the drafters of the Administrative Code would have

had no need to draft a sub-section specifying that administrative-convenience dismissals for

“malfeasance, misfeasance or recalcitrance” be denied the benefit of tolling. All of the work

would have been done by Section 8-502(b). See Duran v. La Boom Disco, Inc., 955 F.3d 279,

284 (2d Cir. 2020) (“‘Where possible we avoid construing a statute so as to render a provision

mere surplusage[,]’ deferring instead to another interpretation of the statute if one exists.”)

(quoting Burrus v. Vegliante, 336 F.3d 82, 91 (2d Cir. 2003)).

       The conclusion here is further compelled by examining Section 297(9) of the New York

Executive Law, to which Section 8-502 refers and to which the drafters of the Administrative

Code plainly had as a model. Compare NYCHRL § 8-502(b) (referencing “subdivision 9 of

section 297 of the executive law” and providing that “an aggrieved person shall maintain all

rights to commence a civil action . . . as if no such complaint had been filed”) with NYSHRL

§ 297(9) (referencing dismissal “on the grounds of administrative convenience” and providing




                                                 10
         Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 11 of 14



that “[a] person claiming to be aggrieved” shall “maintain all rights to bring suit as if no

complaint had been filed”). Section 297(9) lays out the procedure for bringing a claim for

violation of the NYSHRL.

       Much like Sections 8-502(a)-(b) of the NYCHRL, Section 297(9) of the NYSHRL

permits an election of remedies: a complainant may file a cause of action in a court of

appropriate jurisdiction or an administrative complaint, but may not do both. See NYSHRL

§ 297(9). And similar to the NYCHRL, the NYSHRL’s election-of-remedies bar on bringing a

cause of action is not applicable “where the division has dismissed such complaint on the

grounds of administrative convenience,” in which case “such person shall maintain all rights to

bring suit as if no complaint had been filed with the division.” Id. The use of the identical

language is telling. Moreover, under the NYSHRL, “a person who has a complaint pending at

the [NYSDHR] may request that the [NYSDHR] dismiss the complaint and annul his or her

election of remedies so that the [NYSHRL] claim may be pursued in court.” Id. “[T]he

[NYSDHR] may, upon such request, dismiss the complaint on the grounds that such person’s

election of an administrative remedy is annulled.” Id. But, the New York Executive Law adds a

unique qualifier that the New York City Council chose not to include in its comparable

provision:

       [I]f a complaint is so annulled by the division, upon the request of the party
       bringing such complaint before the division, such party’s rights to bring such
       cause of action before a court of appropriate jurisdiction shall be limited by the
       statute of limitations in effect in such court at the time the complaint was initially
       filed with the division.

Id. (emphasis added). Thus, it is clear the New York legislature drew a distinction between a

person maintaining the rights to bring suit “as if no complaint had been filed” (the language of

NYCHRL § 8-502(b)) and a person maintaining the rights to bring suit but reverting the

limitations period back to where it was before any administrative complaint was filed. Only


                                                 11
         Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 12 of 14



when the annulment was at the request of the party bringing the complaint before the division—

and not by the division on its own motion—would the limitations period revert to that at the time

the complaint was initially filed and without giving effect to tolling. The New York legislature

understood that the former (“as if no complaint had been filed”) does not include the latter

(eliminating tolling retroactively).

       The New York City Council, by contrast, in considering the consequences of a dismissal

for administrative convenience on the ability to bring a NYCHRL claim, did not add a similar

qualifier. As noted above, it permitted the complainant to go to court as if no complaint had

been filed while enjoying the benefit of tolling and without creating an exception for the species

of administrative convenience dismissals that are requested by a complainant. Only one

conclusion can be fairly drawn by comparing the two laws. The New York City Council,

familiar with the New York legislature’s choice to deny tolling to a complainant who requested

an administrative convenience dismissal, knowingly decided not to create the same exception. It

chose to permit a person complaining of a violation of city law to pursue that claim, with the

benefit of tolling, regardless of whether the NYSDHR administratively dismissed the complaint

on its own motion or at the complainant’s request. See Bray v. New York City Dep’t of Educ.,

2013 WL 3481532, at *13 (S.D.N.Y. July 10, 2013) (observing that “[t]he N.Y.C.

Administrative Code does not appear to include a provision equivalent to that in Section 297(9)

of New York’s Executive Law, which requires any complainant who has voluntarily withdrawn

her complaint from the NYSDHR to file her lawsuit within the statute of limitations period

without the benefit of tolling”).

       Admittedly, application of those principles here leads to a result that may, at first glance,

seem counterintuitive. Strusman’s NYSHRL claim is time-barred because he asked the




                                                12
         Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 13 of 14



NYSDHR to annul his administrative complaint, which disentitles him to tolling under State law.

See NYSHRL § 297(9). At the same time, because of the different language and policy choice

of the New York City Council, the same actions do not render his NYCHRL claims time-barred.

His administrative-convenience dismissal was not for malfeasance, misfeasance or recalcitrance,

and the NYCHRL lacks a provision like NYSHRL § 297(9) that denies tolling to all individuals

who have requested administrative dismissals.

       The New York City Council’s choice, though, makes sense upon further study. One of

the rationales behind NYSHRL § 297(9) is “agency convenience.” Henderson v. Town of Van

Buren, 789 N.Y.S.2d 355, 356 (4th Dep’t 2005). By depriving complainants who provoke an

administrative-convenience dismissal of the benefit of tolling, Section 297(9) discourages

litigants from consuming State administrative adjudicatory resources only to start all over in

court. See id. (noting that the administrative-convenience dismissals “did not serve agency

convenience but rather the convenience of plaintiff” and that, “[u]nder those circumstances, the

statute of limitations was not tolled during the pendency of the complaints filed with [the

NYSDHR]”). The State legislature designed that protection for its own State agency. But the

drafters of the NYCHRL may not have wanted to impose the same deterrence mechanism.

Unlike the NYSDHR, “the New York City Commission on Human Rights does not have its own

work-sharing agreement directly with the EEOC,” Nixon, 2017 WL 4712420, at *3, and

therefore might have less need to discourage unproductive uses of agency resources with respect

to NYCHRL claims.

       Alternatively, in balancing the competing considerations of the efficient use of agency

resources with preserving the ability of the complainant to have a NYCHRL claim determined on

the merits by some adjudicator, the New York City Council might have weighted more heavily




                                                13
           Case 1:19-cv-09450-LJL Document 36 Filed 06/22/20 Page 14 of 14



the interest in having claims adjudicated on the merits. Or the New York City Council might

have wanted to accord the NYCCHR the flexibility to administratively dismiss a complaint

rather than having a hearing, without the NYCCHR worrying that such dismissal would forever

end a claim, and drafted a provision that applied equally to the NYSDHR. Whatever the reason,

it is plain from the text of the NYCHRL that the New York City Council has exercised its right

to make an independent policy choice regarding when the statute of limitations should be tolled.

The Court must give effect to that language and permit Plaintiff’s NYCHRL claims to go

forward.

                                        CONCLUSION

       For the reasons above, Defendants’ motion to dismiss the NYCHRL claims is DENIED.

The Clerk of Court is respectfully directed to close Dkt. No. 27.



       SO ORDERED.


Dated: June 22, 2020                         __________________________________
New York, New York                                      LEWIS J. LIMAN
                                                    United States District Judge




                                                14
